PD-0839-15
                   PD-0839-15                    COURT OF CRIMINAL APPEALS
                                                                 AUSTIN, TEXAS
                                                 Transmitted 7/6/2015 9:13:17 PM
                                                   Accepted 7/7/2015 4:34:58 PM
                  NO. _______________                             ABEL ACOSTA
                                                                          CLERK

                       IN THE
             COURT OF CRIMINAL APPEALS
                      OF TEXAS
___________________________________________________

          SALVADOR FERNANDEZ MIROLA, PETITIONER

                           VS.

                 THE STATE OF TEXAS
___________________________________________________

 PETITION IN CAUSE NO. 5635 FROM THE 100TH JUDICIAL
      DISTRICT COURT OF CHILDRESS COUNTY, TEXAS
                         AND
  THE COURT OF APPEALS FOR THE SEVENTH DISTRICT OF
    TEXAS OF AMARILLO, TEXAS, NO. 07-14-00182-CR
___________________________________________________

         PETITION FOR DISCRETIONARY REVIEW
___________________________________________________

                        Respectfully submitted,

                        BIRD, BIRD & RABE
                        ATTORNEYS AT LAW
                        P.O. BOX 1257
                        CHILDRESS, TEXAS 79201

                   BY: /s/ Dale A. Rabe, Jr.
                       DALE A. RABE, JR.,
                       ATTORNEY FOR PETITIONER

                        TELEPHONE NO.:   940-937-2543
                        FACSIMILE NO.:   940-937-3431
July 7, 2015            E-MAIL: birdbirdrabe@gmail.com
                        STATE BAR NO.:   24027638
    IDENTITY OF THE JUDGE, PARTIES, AND COUNSEL

TRIAL JUDGE:             Hon. Stuart Messer
                         P.O. Box 887
                         Clarendon, Texas 79226
                         806-874-0122
                         806-874-5146 (Facsimile)

APPELLANT:               Mr. Salvador Mirola
                         TDCJ #01924622
                         998 County Road AA
                         Plainview, Texas 79072

    TRIAL COUNSEL:       Mr. Harley Caudle
                         1017 W. 10th Avenue
                         Amarillo, Texas 79101
                         806-331-7785
                         806-331-7786 (Facsimile)

    APPELLATE COUNSEL:   Mr. Dale A. Rabe, Jr.
                         109 Avenue B, NE
                         P.O. Box 1257
                         Childress, Texas 79201
                         940-937-2543
                         940-937-3431 (Facsimile)
                         birdbirdrabe@gmail.com

APPELLEE:                State of Texas

    TRIAL COUNSEL/APPELLATE COUNSEL:
                          Mr. Luke Inman
                          800 West Avenue, Box 1
                          Wellington, Texas 79095
                          806-447-0055
                          866-233-2738 (Facsimile)
                          luke.inman@windstream.net




                         2
                    TABLE OF CONTENTS

Identity of the Judge, Parties, and Counsel   2

Table of Contents                             3

Index of Authorities                          4

Statement Regarding Oral Argument             5

Statement of the Case                         6

Statement of Procedural History               6

Ground for Review:                            7

    IS THE PROPONENT OF EVIDENCE CONTAINED
    ON A DIGITAL VERSATILE DISC (DVD)
    OFFERED FOR ADMISSION REQUIRED TO VIEW
    THE CONTENTS OF THE DVD TO PROPERLY
    AUTHENTICATE OR IDENTIFY THE DVD PRIOR
    TO THE ADMISSION OF THE DVD INTO
    EVIDENCE?

Argument                                      7

Prayer for Relief                             10

Appendix                                      12

Certificate of Compliance                     13

Certification of Service                      13




                            3
                INDEX OF AUTHORITIES

STATUTES

TEX. R. EVID. 901(a) (Westlaw 2015)    8




                          4
                 NO. _______________

                       IN THE
             COURT OF CRIMINAL APPEALS
                      OF TEXAS
___________________________________________________

       SALVADOR FERNANDEZ MIROLA, PETITIONER

                          VS.

                 THE STATE OF TEXAS
___________________________________________________

 PETITION IN CAUSE NO. 5635 FROM THE 100TH JUDICIAL
      DISTRICT COURT OF CHILDRESS COUNTY, TEXAS
                         AND
  THE COURT OF APPEALS FOR THE SEVENTH DISTRICT OF
    TEXAS OF AMARILLO, TEXAS, NO. 07-14-00182-CR
___________________________________________________

          PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL

APPEALS OF TEXAS:

          STATEMENT REGARDING ORAL ARGUMENT

    The    ground   for    review     herein   involves

interpretation of evidentiary rules that apply to

novel forms of evidence.        Oral argument may prove

helpful to the Court.




                           5
                     STATEMENT OF THE CASE

    The Petitioner, Salvador Fernandez Mirola, was

charged     by   complaint           and    information      with   the

offense   of possession          of        a controlled      substance,

less than one gram, a state jail felony.                     Petitioner

pleaded     guilty    to       the       offense   alleged     in   the

information and was afforded three years deferred

adjudication probation.               The case proceeded on the

state’s     motion        to     adjudicate        guilt       of   the

Petitioner.      The trial court granted the state’s

motion to adjudicate guilt and assessed punishment

at 24 months imprisonment in the Texas Department of

Criminal Justice – State Jail Division.                      The court

of appeals affirmed the judgment.                      This Petition

challenges that holding.

             STATEMENT OF PROCEDURAL HISTORY

    The     court    of    appeals          rendered   its    decision

affirming the judgment of the trial court on April

30, 2015.




                                     6
    Petitioner filed his Motion for Rehearing on

May 15, 2015.

    Petitioner’s Motion for Rehearing was overruled

on June 5, 2015.

                      GROUND FOR REVIEW

    IS THE PROPONENT OF EVIDENCE CONTAINED ON A
DIGITAL VERSATILE DISC (DVD) OFFERED FOR ADMISSION
REQUIRED TO VIEW THE DVD TO PROPERLY AUTHENTICATE OR
IDENTIFY THE CONTENTS OF THE DVD PRIOR TO THE
ADMISSION OF THE DVD INTO EVIDENCE?

                          ARGUMENT

    It is respectfully submitted that the court of

appeals erred in holding that the Digital Versatile

Disc (DVD) was properly authenticated prior to the

DVD’s admission into evidence as required by Texas

Rule of Evidence 901(a).

    As   noted   in    the   Seventh   Court   of   Appeals’

opinion in this case dated April 30, 2015, “The

requirement of authentication or identification as a

condition precedent to admissibility is satisfied by

evidence sufficient to support a finding that the




                              7
matter in question is what its proponent claims.”

TEX. R. EVID. 901(a)(emphasis added).

    The   following   exchange    from   the    Reporter’s

Record as to the offering of State’s Exhibit 3 was

noted in the Seventh Court of Appeals’ opinion:

    Defense Counsel:    Did you    personally make
    the copy?

    Officer Ware: I don’t know if it was that
    exact copy, but I’m the one that downloaded
    the video onto a DVD and sent it to the DA.
    (emphasis added).

    Defense counsel: But you don’t know if it’s
    this same copy that he has in his hand?
    (emphasis added).

    Officer Ware: No, sir.    (emphasis added).

    Defense Counsel: Your Honor, we            object.
    It’s not properly authenticated.

    Trial court: Specifically, what        is    your
    objection to the authentication?

    Defense Counsel: That he, Officer Ware,
    cannot vouch for the authenticity of this
    being a copy of the DVD.    He doesn’t know
    if this is the same copy or not.

    Trial court: Clear that up.

    State’s attorney: Officer Ware, you were
    present on February 24th when your in-car
    video was working. Correct?


                          8
    Officer Ware: Yes.

    State’s attorney: And you stated that it
    was capable of making an accurate recording
    of your stop that day?

    Officer Ware: Yes.

    State’s attorney: And did you have a chance
    to watch the recording, the original
    recording – (emphasis added).

    Officer Ware: Yes.

    State’s attorney: - of the stop and arrest
    that day?

    Officer Ware: Yes.

    State’s attorney: And the copy that you
    were able to make from that system, was
    that an accurate recording of all of the
    events that took place?

    Officer Ware: Yes.

Defense counsel took Officer Ware on further voir
dire:

    Defense counsel: You said all of the events
    are contained in the copy that you made.
    Correct?

    Officer Ware: Yes.

    Defense counsel: You don’t know if that’s
    the copy you made, do you?      (emphasis
    added).



                         9
       Officer Ware: Correct.        (emphasis added).

       Defense counsel: I stand on the objection,
       Judge.

Trial court: Overruled. Exhibit 3 is admitted.

       Clearly, from the testimony of Officer Ware,

Officer Ware had not viewed State’s Exhibit 3 prior

to the State’s offering of the exhibit.             Therefore,

Officer Ware could not authenticate the DVD as a

condition      precedent   to   the    DVD’s    admission   into

evidence.

       Based on the foregoing, Petitioner respectfully

requests this Honorable Court grant his Petition for

Discretionary Review.

                     PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, the Petitioner

respectfully prays this Court grant this Petition

and,    upon   reviewing   the       judgment   entered   below,

reverse this cause and remand this case for a new

trial.




                                10
    Respectfully submitted,

    BIRD, BIRD & RABE
    ATTORNEYS AT LAW
    P.O. BOX 1257
    CHILDRESS, TEXAS 79201


BY: /s/ Dale A. Rabe, Jr.
    DALE A. RABE, JR.,
    ATTORNEY FOR PETITIONER

    TELEPHONE NO.:   940-937-2543
    FACSIMILE NO.:   940-937-3431
    E-MAIL: birdbirdrabe@gmail.com
    STATE BAR NO.:   24027638




       11
                      APPENDIX

1.   Letter from Court of Appeals April 30, 2015

2.   Judgment, Trial Court’s Rulings Affirmed

3.   Memorandum Opinion




                          12
             CERTIFICATE OF COMPLIANCE

    I hereby certify that the above and foregoing

Petition for Discretionary Review is 1,250 words in

its completion, signed on this the 6th day of July,

2015, in accordance with the rules governing same.

                     /s/ Dale A. Rabe, Jr.
                     DALE A. RABE, JR.



              CERTIFICATE OF SERVICE

    I hereby certify that a true and correct copy

of the foregoing Petition for Discretionary Review

was delivered as indicated below on this the 6th day

of July, 2015, to the following:

Mr. Luke Inman                 VIA E-SERVICE
District Attorney
800 West Avenue, Box 1
Wellington, Texas 79095

Mr. Salvador Mirola            VIA U.S. MAIL
TDCJ # 01924622
998 County Road AA
Plainview, Texas 79072

                     /s/ Dale A. Rabe, Jr.
                     DALE A. RABE, JR.




                          13
                                                                                     FILE COPY




   BRIAN QUINN
    Chief Justice
                                  Court of Appeals                                 VIVIAN LONG
                                                                                       Clerk

JAMES T. CAMPBELL
      Justice
                                  Seventh District of Texas                      MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                Potter County Courts Building                      P. O. Box 9540
                                                                                     79105-9540
                                 501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                   Amarillo, Texas 79101-2449                        (806) 342-2650

                                www.txcourts.gov/7thcoa.aspx

                                       April 30, 2015

Luke McLean Inman                               Dale A. Rabe
District Attorney                               BIRD, BIRD & RABE
800 West Ave., Box 1                            P.O. Box 1257
Wellington, TX 79095                            Childress, TX 79201-1257
* DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *

RE:       Case Number: 07-14-00182-CR
          Trial Court Case Number: 5635

Style: Salvador Fernandez Mirola v. The State of Texas

Dear Counsel:

      The Court this day issued an opinion and judgment in the captioned cause. TEX.
R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on
file with this Court, if any, will be destroyed three years after final disposition of the case
or at an earlier date if ordered by the Court.

                                                   Very truly yours,
                                                   Vivian Long
                                                   VIVIAN LONG, CLERK

 xc:       Honorable Stuart Messer (DELIVERED VIA E-MAIL)
           Zona Prince (DELIVERED VIA E-MAIL)
                                                                                    FILE COPY




                                  No. 07-14-00182-CR


Salvador Fernandez Mirola                   §     From the 100th District Court
 Appellant                                          of Childress County
                                            §
v.                                                April 30, 2015
                                            §
The State of Texas                                Opinion by Justice Hancock
 Appellee                                   §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated April 30, 2015, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo
                                        In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                         No. 07-14-00182-CR


                       SALVADOR FERNANDEZ MIROLA, APPELLANT

                                                  V.

                               THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 100th District Court
                                      Childress County, Texas
                      Trial Court No. 5635, Honorable Stuart Messer, Presiding

                                           April 30, 2015

                                 MEMORANDUM OPINION
                       Before CAMPBELL and HANCOCK and PIRTLE, JJ.


        Appellant, Salvador Fernandez Mirola, appeals the trial court’s order adjudicating

him guilty of the state jail felony of possession of a controlled substance,

methamphetamine, and sentencing him to twenty-four months’ confinement in a state

jail facility.1   On appeal from that judgment, he contends the trial court abused its

discretion by admitting an unauthenticated police video of his subsequent arrest for




        1
            See TEX. HEALTH & SAFETY CODE ANN. § 481.115 (West 2010).
possession of marijuana. He also challenges the sufficiency of the evidence that would

show he violated the terms and conditions of his community supervision. We will affirm.


                             Factual and Procedural History


       Appellant was charged with the state jail felony offense of possession of a

controlled substance, charges to which he pleaded guilty on February 18, 2014, and for

which he was placed on three years’ deferred adjudication community supervision. On

March 4, 2014, the State filed its motion to proceed to adjudication. In it, the State

alleged that, within a week of having been placed on deferred adjudication community

supervision, appellant had possessed and consumed marijuana and, in doing so,

violated the conditions of his community supervision. On April 23, 2014, the trial court

held a hearing on the State’s motion to proceed to adjudication. The State presented

evidence that appellant committed an offense against Texas law, that he failed to notify

his community supervision officer within forty-eight hours of his arrest for said offense,

and that he consumed marijuana, all being violations of the terms and conditions of his

community supervision. After hearing the evidence, the trial court found that appellant

had violated the conditions of his community supervision, adjudicated him guilty of the

original charges, and imposed a sentence of twenty-four months’ confinement in a state

jail facility. Appellant has appealed to this Court, challenging the admission of the police

video recording of the encounter leading to appellant’s arrest and the sufficiency of the

evidence to support the State’s allegations.




                                               2
                                Admission of Police Video


       Appellant complains that the trial court abused its discretion when it admitted the

police video showing the officer’s approach, interaction with appellant, and appellant’s

arrest for possession of marijuana. He maintains that the video was unauthenticated,

and, therefore, the trial court’s admission of it ran afoul of Rule 901. See TEX. R. EVID.

901.


       Defense counsel took the responding officer, Chad Ware, on voir dire, which, in

part, revealed the following:


       Defense counsel: I’ll presume for – what you’ve got there in your hand,
       you said, is a copy of the video. Correct?

       Officer Ware: He’s got it. I don’t.

       Defense counsel: Oh, I’m sorry. You testified it’s a copy. Do you know
       where the original is?

       Officer Ware: It’s on our computer in the office. These are all stored in the
       computer.

       Defense counsel: Did you personally make this copy?

       Officer Ware: I don’t know if it was that exact copy, but I’m the one that
       downloaded the video onto a DVD and sent it to the DA.

       Defense counsel: But you don’t know if it’s this same copy that he has in
       his hand?

       Officer Ware: No, sir.

       Defense counsel: You Honor, we object. It’s not properly authenticated.

       Trial court: Specifically,    what is your     specific objection to the
       authentication?

       Defense counsel: That he, Officer Ware, cannot vouch for the authenticity
       of this being a copy of the original DVD. He doesn’t know if this is the
       same copy or not.

                                             3
      Trial court: Clear that up.

      State’s attorney: Officer Ware, you were present on February 24th when
      your in-car video was working. Correct?

      Officer Ware: Yes.

      State’s attorney: And you stated that it was capable of making an accurate
      recording of your stop that day?

      Officer Ware: Yes.

      State’s attorney: And did you have a chance to watch the recording, the
      original recording –

      Officer Ware: Yes.

      State’s attorney:--of the stop and arrest that day?

      Officer Ware: Yes.

      State’s attorney: And the copy that you were able to make from that
      system, was that an accurate recording of all of the events that took
      place?

      Officer Ware: Yes.

      State’s attorney: And is that entire recording contained on the copy that
      you made that’s contained in State’s Exhibit 3?

      Officer Ware: Yes.

Defense counsel took Officer Ware on further voir dire:


      Defense counsel: You said all of the events are contained in the copy that
      you made. Correct?

      Officer Ware: Yes.

      Defense counsel: You don’t know if that’s the copy you made, do you?

      Officer Ware: Correct.

      Defense counsel: I stand on the objection, Judge.

      Trial court: Overruled. Exhibit 3 is admitted.



                                            4
Standard of Review and Applicable Law


      We review a trial court’s decision as to whether evidence is properly

authenticated for an abuse of discretion. Tienda v. State, 358 S.W.3d 633, 638 (Tex.

Crim. App. 2012); see Angleton v. State, 971 S.W.2d 65, 67 (Tex. Crim. App. 1998). A

trial court does not abuse its discretion by admitting evidence when it reasonably

believes that a reasonable juror could find that the evidence has been authenticated.

See Druery v. State, 225 S.W.3d 491, 502 (Tex. Crim. App. 2007).


      “The requirement of authentication or identification as a condition precedent to

admissibility is satisfied by evidence sufficient to support a finding that the matter in

question is what its proponent claims.” TEX. R. EVID. 901(a). One means of satisfying

the authentication requirement is by testimony that a matter is what it is claimed to be.

See TEX. R. EVID. 901(b)(1); see also Tienda, 358 S.W.3d at 639 n.22. Evidence may

also be authenticated by “[a]ppearance, contents, substance, internal patterns, or other

distinctive characteristics, taken in conjunction with circumstances.” TEX. R. EVID.

901(b)(4); see also Tienda, 358 S.W.3d at 639 n.22; Campbell v. State, 382 S.W.3d
545, 548 (Tex. App.—Austin 2012, no pet.).         Additionally, authentication may be

accomplished by way of “[i]dentification of a voice, whether heard firsthand or through

mechanical or electronic transmission or recording, by opinion based upon hearing the

voice at anytime under circumstances connecting it with the alleged speaker.” See TEX.

R. EVID. 901(b)(5). Rule 901 “does not erect a particularly high hurdle, and that hurdle

may be cleared by circumstantial evidence.” Campbell, 382 S.W.3d at 548 (quoting

Peter T. Hoffman, Texas Rules of Evidence Handbook, Article IX at 948 (8th ed. 2008–

09)). The proponent of evidence does not need to “rule out all possibilities inconsistent

                                            5
with authenticity, or to prove beyond any doubt that the evidence is what it purports to

be.” Id. “The ultimate question whether an item of evidence is what its proponent

claims then becomes a question for the fact-finder . . . .” Tienda, 358 S.W.3d at 638

(citing Druery, 225 S.W.3d at 502).


Analysis


       Based on Officer Ware’s testimony regarding the DVD, the appearance and

contents of the DVD showing appellant and Ware situated in a manner consistent with

the other properly admitted evidence, and the ability of the trial court to identify the

individuals and their voices by seeing those individuals and hearing their voices in such

a way as to be able to connect the voices with the alleged speakers, the trial court had

before it sufficient direct and circumstantial evidence that the DVD was, in fact, what the

State purported it to be: a copy of the original recording of the stop and arrest that took

place on February 24, 2014.2 The trial court’s admission of the DVD was not an abuse

of discretion. We overrule appellant’s point of error.


                                   Sufficiency of the Evidence


       Appellant maintains that the evidence is insufficient to prove that he violated the

terms of his community supervision. The order by which he was placed on deferred

adjudication community supervision provided the following conditions:


       1. Commit no offense against the laws of this State, any other State, the
       United States, or any governmental entity. You shall notify the 100th
       Judicial District Community Supervision Officer in charge of your case
       2
          To the extent appellant may be understood to complain on appeal of the admission of the
duplicate rather than the original, we note that such a complaint was not lodged in the trial court and
would not be preserved for our review. See TEX. R. EVID. 1003; TEX. R. APP. P. 33.1.

                                                  6
       within forty-eight (48) hours if arrested and/or charged with a criminal
       offense.

       2. Avoid injurious or vicious conduct and totally abstain from the purchase,
       use, or consumption of alcoholic beverages of any kind, marijuana, pills,
       narcotics, controlled substances, harmful drugs, glue or paint sniffing, or
       any chemical which might cause intoxication unless prescribed by a
       licensed physician for legitimate medical reasons.

The State alleged that he violated Conditions 1 and 2 of his community supervision by

possessing and consuming marijuana on February 24, 2014. At trial, there would be

testimony presented that appellant violated Condition 1 by also failing to notify his

community supervision officer within forty-eight hours of his arrest.           Appellant

challenges the sufficiency of the evidence as to all three allegations: possession,

consumption, and failing to notify.


Standard of Review and Applicable Law


       Given the unique nature of a revocation hearing and the trial court’s broad

discretion in the proceedings, the general standards for reviewing sufficiency of the

evidence do not apply. Pierce v. State, 113 S.W.3d 431, 436 (Tex. App.—Texarkana

2003, pet. ref’d). Instead, we review the trial court’s decision regarding community

supervision revocation for an abuse of discretion and examine the evidence in a light

most favorable to the trial court’s order. See Garrett v. State, 619 S.W.2d 172, 174

(Tex. Crim. App. [Panel Op.] 1981). In determining questions regarding sufficiency of

the evidence in community supervision revocation cases, the burden of proof is by a

preponderance of the evidence. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim.

App. 2006) (citing Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984) (en

banc)). A preponderance of the evidence exists when the greater weight of the credible


                                            7
evidence creates a reasonable belief that the defendant has violated a condition of his

or her supervision. See id. at 763–64; Scamardo v. State, 517 S.W.2d 293, 298 (Tex.

Crim. App. 1974). The trial judge is the trier of fact and the arbiter of the credibility of

the testimony during a hearing on a motion to adjudicate. See Garrett, 619 S.W.2d at

174. Proof of a violation of a single term and condition of community supervision is

sufficient to support a trial court’s decision to adjudicate. See Sanchez v. State, 603
S.W.2d 869, 871 (Tex. Crim. App. [Panel Op.] 1980); Antwine v. State, 268 S.W.3d 634,

636 (Tex. App.—Eastland 2008, pet. ref’d).


Analysis


       The record shows that a call came in regarding individuals smoking marijuana in

a car parked at a fast food restaurant. Officer Ware was dispatched to the identified

location where he came in contact with appellant and several friends parked in a car.

Ware testified that he smelled the distinctive odor of burnt marijuana as he approached

the car.   He testified that, after he approached the car and began speaking with

appellant, appellant admitted that the men—using the pronoun “we”—were smoking

marijuana. Indeed, appellant can be heard making such an admission on the DVD

recording of the encounter. Further, appellant pointed Officer Ware’s attention to the

remnants of the smoked marijuana cigarette that was located on the ground near the

driver’s side door, appellant’s location upon Ware’s arrival at the scene. Ware testified

that he did see the remnants of a marijuana cigarette at the location to which appellant

directed him.   Such evidence is sufficient to establish by a preponderance of the

evidence that appellant possessed marijuana on February 24, 2014, in violation of the

terms and conditions, specifically Condition 1, of his community supervision by

                                             8
committing an offense against the laws of the State of Texas. Proof of the violation of

this single condition of community supervision was sufficient to support the trial court’s

decision to adjudicate appellant guilty. See Sanchez, 603 S.W.2d at 871; Antwine, 268
S.W.3d at 636. We overrule appellant’s contention.


                                       Conclusion


       Having overruled appellant’s points of error on appeal, we affirm the trial court’s

judgment adjudicating appellant guilty of possession of a controlled substance. See

TEX. R. APP. P. 43.2(a).




                                         Mackey K. Hancock
                                             Justice


Do not publish.




                                            9